On the general grounds of our decision, in the case of Wilson vs. Spencer, we are of opinion to affirm the decree. There is, in principle, no difference between the two cases j except that, in the present, the interposition is by a court of equity. That court, as well as a court of law, will interfere to prohibit the effect of contracts, made in violation of laws, enarted for the public good. The cases cited fully support this position, and are entirely satisfactory. The decree is to be affirmed.